DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patchen et al. (US 3,739,657), hereafter Patchen.
Regarding claim 1, Patchen discloses a connecting rod (1, Fig. 5 - Fig. 7), comprising: a big end (33) connected to a crankshaft of an internal combustion engine (column 3, line 67-68); a small end (32) in which a pinhole is open to accommodate a piston pin inserted through the pinhole (column 3, line 18-21); and a shank (30) coupling the big end and the small end, wherein the small end has an outer circumferential surface and an inner circumferential surface and includes an oil supply hole (39, Fig. 5) extending from the outer circumferential surface to the inner circumferential surface, the oil supply hole includes an oil storage groove (a conically shaped part) and a communication hole (the narrow passage of the oil supply hole), the oil storage groove is recessed from the outer circumferential surface of the small end toward the inner circumferential surface of the small end and extends in a circumferential direction of the 

    PNG
    media_image1.png
    281
    349
    media_image1.png
    Greyscale



Regarding claim 5, Patchen discloses the connecting rod claim 1, wherein when a distance from the outer circumferential surface of the small end to the bottom surface of the oil storage groove in a radial direction of the small end defines a depth of the oil storage groove, the bottom surface of the oil storage groove is arcuate so that the depth of the oil storage groove .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patchen et al. (US 3,739,657) in view of Ueno et al. (JP 2016121702 A), hereafter Ueno.
Regarding claim 2, Patchen does not disclose an oil supply hole including an open end that is open in the outer circumferential surface of the small end, the open end is tapered so that the open end has a diameter that increases toward the outer circumferential end, the open end is located between the opposite edges of the oil storage groove in the circumferential direction of the small end. Ueno discloses a connecting rod (11, Fig. 1; embodiment Fig. 9), comprising: a big end (22) connected to a crankshaft (13) of an internal combustion engine; a small end (21) in which a pinhole is open to accommodate a piston pin inserted through the pinhole (as seen in Fig. 1); and a shank (23) coupling the big end and the small end, wherein the small end has an outer circumferential surface and an inner circumferential surface and includes an oil supply hole (33, 34) extending from the outer circumferential surface to the inner circumferential surface (the embodiment in Fig. 10), the oil supply hole includes an oil storage groove (33) and a communication hole (34), the oil storage groove is recessed from the outer circumferential surface of the small end toward the inner circumferential surface of the small end and extends in 

Regarding claim 3, Patchen as modified with Ueno discloses the connecting rod according to claim 1, wherein the oil storage groove is narrower than the communication hole in a direction along a center axis of the pinhole (Ueno, Fig. 9).

Regarding claim 4, Patchen as modified with Ueno discloses the connecting rod according to claim 3, wherein the small end has a thickness that decreases from the bottom portion toward the top portion in the direction along the center axis of the pinhole (Patchen, Fig. 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer (US 6,745,742 B2) discloses an engine having a connecting rod, a piston and a crankshaft is provided. The connecting rod extends between to connect the piston and the crankshaft. The connecting rod has formed therethrough at least one hole which provides a lubrication path to an interface between the connecting rod and piston conjunction point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747